Elliott, J.
Three propositions decide this case against the appellant:
First. It is sufficient to aver in an indictment that the' name of the person to whom liquor was unlawfully sold, or from whom property was stolen, is unknown. State v. Jackson, 4 Blackf. 49; Butler v. State, 5 Blackf. 280; Brooster v. State, 15 Ind. 190; Jones v. State, 11 Ind. 357.
Second. Under the statute now in force, it is a misdemeanor for any person, whether licensed or not, to sell liquor at retail on Sunday. R. S. 1881, sections 2098, 5312.
■Third. It is the province of the court or jury trying the case to decide upon the credibility of witnesses, and with a decision upon this question the appellate courts uniformly refuse to interfere.
Judgment affirmed.